DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim s 1-8, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (WO-2009037477-A1), in view of Lent et al. (USP 5,837,042).
Regarding claims 1-3 and 5
Leonard teaches an ink composition comprising an oxygen sensitive dye which fluoresces in a manner proportional to oxygen content, and a polymer matrix (page 3, lines 20-24), and additionally comprising a solvent such as isopropanol (page 10, lines 23-30).
Although, Leonard does not teach that the fluorescent dye and the polymer binder interact to form a moisture resistant coating, Leonard does teach the use of a fluorescent dye and a polymer. However, Lent teaches that in a fluorescent ink can contain a polymer binder such as a cellulose derivative and that ethylcellulose (i.e. an alkyl cellulose) is preferred (column 9, lines 2-10), which after drying would form a moisture resistant film with the dye after drying. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Leonard, by including ethylcellulose as a binder in the ink composition, with a reasonable expect5ation of success, as suggested by Lent.
With respect to the limitation that the material emits visible light in response to excitation with visible light, Leonard teaches that the oxygen sensitive coatings  are tested using a blue light led source at 400 nm (i.e. within the visible range).
Regarding claim 4
Lent teaches that the ethylcellulose has a degree of substitution of 2.25 to 2.58 (column 9, lines 15-20).
Regarding claim 6
Leonard teaches the use of ruthenium dyes (page 4, line 5).
Regarding claim 7
Lent teaches that when the dye is insoluble in the carrier that the mean size of the pigment is small and more preferably in the size of the dye is from about 0.2 to about 2 microns (column 7, lines 24-28). As the particle size of the pigment of the reference and the claim overlap, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 8
Leonard teaches the use of 0.1 to 1 wt % fluorescent ink particles, from about 10 to 25 wt % polymer binder and balance solvent (page 11, lines 3-7). As the amounts of these components from the reference overlap with the amounts of the claim, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claims 16-18 and 20
Leonard teaches a method of fabricating an oxygen sensor comprising printing the ink, such as through inkjet printing, on a substrate (page 10, lines 1-22).
Allowable Subject Matter
Claims 9-15 and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 9-15, none of the prior art fairly teaches or suggest an oxygen sensing wound dressing as claimed. With respect to dependent claim 19, none of the prior art fairly teaches or suggest treating the surface of the substrate to alter the surface energy thereof, by at least one of a UV, corona, plasma, sintering, or laser treatment, in combination with the other limitations of the claim.
Response to Arguments
	Applicants argue against the p[prior art rejections.
Applicants argue that neither reference cited disclose or discuss a moisture resistant film. In response to applicant's argument that the cited references do not mention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here the references teach or suggest the use of the same polymer as used instantly to form the film (i.e. alkyl cellulose materials).
Applicants argue against Lent individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here it is noted that Lent was used to show what were known polymers for fluorescent inks, and not used to show the fluorescent pigment instantly claimed. Whereas, Leonard discloses the use of ruthenium pigments as claimed.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants argue that there is no motivation to combine. This is not persuasive as Leonard teaches the use of a polymer binder and a fluorescent dye, but is silent as to the polymer. Whereas, Lent taught what were known polymers to be used with fluorescent dyes.
Applicants argue that Leonard is to be used in a gaseous environment, and not liquid/aqueous environments. This is not persuasive as the instant claims do not state what environment the composition/material is to be used in, and limitations from the specification cannot be read into the claims.
Applicants argue that amended claim 1 has the limitation “in response to excitation light that is also within the visible light range. It is noted that the visible light range is from about 380 to about 750 nm, the rejection notes this amendment, and Leonard teaches excitation with 400 nm light, i.e. within the visible range. Further, Lent teaches excitation wavelengths between 275 and 400 nm, which overlaps with the visible light range.
The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734